DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed 15 September 2022. Claims 1, 3, 11, 13, and 20 have been amended.  Claims 10 and 18 canceled.  Claim 22 is newly added.  Claims 1 through 9, 11 through 17, and 19 through 22 are pending and have been examined. 
Response to Amendment 
Applicant’s amendment to claims 1, 3, 11, 13, and 20, and addition of new claim 22 has been entered. 
Applicant’s amendment and addition of new claim 22 is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Applicant’s amendment to claims 1, 11, and 13 is sufficient to overcome the 35 U.S.C. 103 prior art rejection.  The prior art rejection is respectfully withdrawn. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 prior art rejection have been fully considered and are persuasive.  Examiner agrees with Applicant’s assertion that the prior art of record fails to disclose, teach, or suggest the features of the independent claims. Therefore, the prior art rejection is respectfully withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive. Applicant asserts that the claims, as amended, recite patent-eligible subject matter in compliance with 35 U.S.C. 101 because the claims do not recite an abstract idea (mental process or mathematical concept) and the claimed invention integrates any alleged abstract idea into a practical application under Prong Two of revised Step 2A because the claimed features improve the relevant technology. Applicant further asserts that the additional elements, when considered in combination, amount to significantly more than any recited abstract idea. Examiner respectfully disagrees.
Under Step 2A Prong One, the amended claim recites an abstract idea that falls within the mental processes, mathematical concepts, and certain methods or organizing human activities categories. The claim is directed to a mental process because a project manager could use past experience and judgment make resource allocation and project specification determinations, assign tasks, determine the productivity of resource assigned to a task, determine resource unavailability and reassign a task, and communicate task assignments to resources without the use of a computer. The claim is directed to mathematical concepts because a linear regression model is a mathematical model and is used herein to analyze historical data for decision making purposes. While the claimed linear regression model is trained and new data is fed into the model after certain conditions apply, the model is not a self-learning machine learning algorithm (such as a neural network or support vector). Further, the claim is directed to certain methods of organizing human activity because the claim is directed to managing human resource task assignment based on productivity. Therefore, claim 1 recites an abstract idea.
Under Step 2A Prong 2, amended claim 1 is not integrated into a practical application because the claimed steps, including the broadly claimed additional elements of the user devices, enterprise resource application, computing platform, and communications interface, fail to recite sufficient technical details that would amount to an improvement to a certain technology beyond generally linking the recited abstract ideas to a technical environment. The claims do not detail how the "normalizing" step is performed, therefore considering the broadest reasonable interpretation of the claim language, normalizing is a mathematical step that averages data for simplified computation. The claimed normalization is in contrast to the eligible claim of Example 42 of the revised guidance wherein the abstract idea was integrated into a practical application because “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” Additionally, the limitation directed to setting a resource modification flag in an interface, lacks technical details that amount to sufficient user interaction with an interface element that would amount to a practical application, as described in Example 37 of the revised guidance. As recited the interface element is analogous to the ineligible claims of Examples 22 and 24 of the guidance. Further, the claim fails to detail how the updated productivity data is detected in a technical manner that could not be deduced by human observation. Therefore, the claim is ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 through 9, 11 through 17, and 19 through 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system (machine), independent claim 11 recites a process, and independent claim 20 recites a product for performing dynamic resource management and allocation.  
Claims 1, 11, and 20 recite substantially similar limitations. Taking claim 1 as representative, claim 1 recites at least the following limitations: collecting historical productivity data; training a resource management model using historical productivity data, wherein the resource management model is a linear regression model and is iteratively refined, and wherein training the resource management model comprises normalizing the historical productivity data prior to training the resource management model; identifying project specifications for a first project; identifying a resource allocation combination for the first project; sending one or more task assignment commands to one or more enterprise applications to display a task list; dynamically monitoring a project management application; detecting a resource modification flag based on dynamically monitoring the project management application, wherein the resource modification flag is set by a project manager via an interface of the project management application; identifying an absence of at least one resource of the resource allocation combination; dynamically identifying resource reassignment for the first project, wherein identifying the resource reassignments for the first project comprises re-assigning tasks of the at least one resource to remaining resources of the resource allocation combination; sending one or more task reassignment commands to display the updated task list; displaying the updated task list; receiving feedback corresponding to the resource allocation combination; monitoring one or more user devices to detect updated productivity data for the individual resources; and refining, using the updated productivity data and via a dynamic feedback loop of the resource management model, the resource management model, wherein refining the resource management model improves accuracy of the resource management model over time based on performance of the individual resources.  
Under step 2A, prong 1, of the 2019 Guidance, we first look to whether claim 1 recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes). MPEP § 2106.04(a). 
The step for collecting historical productivity data, sending one or more task reassignment commands, and monitoring to detect updated productivity data, as recited in claim 1, is a data transmission and data gathering steps because the limitations merely provide input for the recited data processing steps.  The steps for displaying the task list and updated task list, are directed to transmitting information for display which is insignificant extra-solution activity. See Revised Guidance 55, n.31.
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  The limitations for training a resource management model, identifying project specifications, identifying resource allocation combination, monitoring a project, detecting a resource modification flag, identifying an absence of at least one resource; identifying resource reassignment, re-assigning tasks, monitoring to detect updated productivity data, and refining the resource management model using the feedback as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (evaluating, comparing, or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  The recited steps for identifying project specification, resource allocation, and resource reassignment, monitoring a project, and detecting a resource modification flag,  identifying an absence, re-assigning a task, monitoring updated productivity data, and refining the model using input data, when given the broadest reasonable interpretation could be performed by a project manager or human resource manager through observation, evaluation, judgment, or opinion based on past project, performance, productivity, and work flow data – all of which could be performed as a mental process. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  The steps for training a linear regression resource management model and applying the model constitutes a mathematical concept, such as the concept of using known data to set and adjust coefficients and mathematical relationships of variables that represent some modeled characteristic or phenomenon.  Examiner notes that linear regression models the relationship between a dependent and independent variable(s) to determine a best fit among all variables in the model.  A linear regression model is not by definition a machine learning model that is iteratively trained in an automated manner to improve the accuracy of the model.  The 2019 Guidance expressly recognizes mathematical concepts including mathematical relationships as constituting an abstract idea. MPEP § 2106.04(a). Accordingly the limitations of Claim 1 recite an abstract idea.
Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  Because delegating, monitoring productivity, and assigning tasks is a form of managing personal behavior and relationships or interactions between people (assigner to assignee) the claims fall within the abstract concept grouping of certain methods of organizing human activity.  Therefore, the claim is directed to certain methods of organizing human activity because the claim is directed to managing human resource task assignment based on productivity. Therefore, claim 1 recites an abstract idea.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite an interface, processor, and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraphs [0082] and [0084] state: “Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by one or more processors in a computer or other data processing device.” …  “the various methods and acts may be operative across one or more computing servers and one or more networks. The functionality may be distributed in any manner, or may be located in a single computing device (e.g., a server, a client computer, and the like).” Adding generic computer components to perform generic functions such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Claim 1 as a whole, merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claims do not detail how the "normalizing" step is performed, therefore considering the broadest reasonable interpretation of the claim language, normalizing is a mathematical step that averages data for simplified computation. The claimed normalization is in contrast to the eligible claim of Example 42 of the revised guidance wherein the abstract idea was integrated into a practical application because “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” 
While the claim recites the resource management model as additional element, as stated above, the recited model is a mathematical model and not a form of artificial intelligence modeling that may transform the recited abstract concept of collecting, analyzing, updating, assigning, and displaying task data without significantly more. The claim limitation directed to “refine, using the updated productivity data and via a dynamic feedback loop of the resource management mode, the resource management model, wherein refining the resource management model improves accuracy of the resource management model over time based on performance of the individual resources,” does not integrate the abstract idea into a practical application because the claim merely updates the data used to determine the linear regression mathematical model, without significantly more.  Furthermore, per paragraph [0023] of the Specification, the feedback applied to the model is input data received from “feedback and comments of co-workers,” which is essentially the input of additional variables to the linear regression model to determine a best fit, and is not the type of iterative automated training that provides a technical element that turns the abstract concepts into a practical application.
Additionally, the limitation directed to setting a resource modification flag in an interface, lacks technical details that amount to sufficient user interaction with an interface element that would amount to a practical application, as described in Example 37 of the revised guidance. As recited the interface element is analogous to the ineligible claims of Examples 22 and 24 of the guidance. Further, the claim fails to detail how the updated productivity data is detected in a technical manner that could not be deduced by human observation.  Therefore, the claims are directed to an abstract idea.
Turning to step 2B of the 2019 Guidance, we look to whether the claim: (a) recites a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field; or (b) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an interface, processor, and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  Therefore, claim 1 is directed to a judicial exception, without significantly more.
Dependent claims 2 through 10 and 12 through 17, 19, and 22 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: detecting a project completion flag; identify alternate projects to reassign resource allocation combination; send project reassignment commands to display a second updated task list; the historical productivity data comprises productivity data for individual resources; the historical productivity data stored using resource profiles; each resource profile includes the job function and a title within the job function; computing the productivity data based on the performance within a job function by comparing actual performance metrics to benchmark performance metrics corresponding to the job function and the title within the job function; the benchmark performance metrics are specific to the job function and the title within the job function; the benchmark performance metrics comprise one or more of a number of lines of code written, a number of tests run, a number of lines of text written, or a number of flowcharts drawn; sending one or more feedback commands; the remaining resources are less qualified to perform the re-assigned tasks than the at least one resource; and the resource management model incorporates one or more randomized techniques, including: boosting, bagging, or random forest.    
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 17 and 19 through 21 are ineligible.  The analysis above applies to all statutory categories of invention.
Allowable Subject Matter
Claims  1 through 9, 11 through 17, and 19 through 22 would be deemed allowable if amended to overcome the 35 U.S.C. 101 rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Gelinas et al. (US 2020/0257991) -  A collective mission and a user group to whom the collective mission applies are defined. User profiles for users of the user group are built, each one of the user profiles defining an engagement level of a given user, the engagement level having a plurality of components. The users are provided with tasks in accordance with a corresponding engagement level, the tasks designed to bring about progression of the users towards the collective mission. User behavior in response to the tasks is monitored and changes in user behavior are detected, the changes indicative of a modification of the engagement level. The user profiles are updated to reflect the modification of the engagement level. The steps of providing users with tasks, monitoring user behavior and detecting changes therein, and updating user profiles may be repeated.
Ghosh et al. (US 2019/0066016) - A project management platform may be deployed to automatically manage multiple phases of a project, including a development phase of a project, a testing phase of a project, a use phase of a project, and/or the like. The project management platform may include integration of artificial intelligence and/or machine learning components to permit natural language based interaction with the project management platform.  Benchmarking analytics platform  may receive data relating to one or more automated services (e.g., automated service, automated service, etc.), one or more non-automated services (e.g., non-automated service, non-automated service, etc.), and/or the like. Additionally, or alternatively, benchmarking analytics platform may receive project data, such as data identifying a project for which one or more automation tasks are being performed using an automated service, another project for which one or more automation tasks were performed using an automated service, and/or the like.
Lee et al. (US 2019/0258944) -  The system can identify whether a worker is in a focused state of flow, the affective state in which the worker's mind is fully immersed and actively engaged in their task. The system can also identify whether the worker is anxious (where the task demands/difficulty is too high relative the worker's skills) or bored (where the task is too easy). Once the focus state is detected, the information can be used in various applications for optimizing the worker's tasks and work quality such as monitoring task mastery, interventions to improve worker focus (e.g., recommending breaks, reassigning tasks, clarifying goals), identifying potentially lower quality production lots in a manufacturing environment, measuring the effects of skills training, and personal informatics for improving a worker's own productivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623